DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/21.  Applicant argues, that there is no burden to the examiner to search group II.  It was shown that the invention of group II is located in a different subclass and is also restricted based upon the product being made by a different process.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li “Nanoporous Silica-Dye Microspheres for enhanced colorimetric Detection of cyclohexanone” Chemosensors MDPI Switzerland, vol. 6. No. 3, August 2018, page 34 (11 pages).
Li discloses a colorimetric sensor, comprising: 
a first material (silicamicrospheres) deposited on a substrate (substrate having a surface, nitrocellulose paper 2.4 preparation of the paper based sensor; the final product is applied to the nitrocellulose paper and dried); and 
a second material comprising sensing particles (ketone response indicator pararosaniline) on a surface of the first material (silica microsphere is porous on the inside and outside, each of which is being characterized as a surface of the first material silicamicrospheres), 
wherein the sensing particles comprise sensing species dispersed into porous host structures (aerosol-gel as seen in 2.2 preparation of silica dye composition microspheres) and, 
such that at least a portion of the sensing particles is exposed to an ambient environment (the silica dye composite microspheres within the aerogel are applied to a nitrocellulose paper), 
wherein the first material attaches the sensing particles to surface of the substrate (the colorimetric sensor is deposited on nitrocellulose paper via a pin printer as described 2.4 an dried to attach the silicamicrospheres to the nitrocellulose paper).  

Regarding 3, wherein the first material is formed of a curable ink (3.2 sensor responses of gaseous Cyclohexanone, colorimetric inks).  
Regarding 4, wherein the porous host structures have a specific surface area of at least 100 m2/g (silicamicrosphere produce 288 or 177 m2/g surface areas; 3.2 sensor responses of gaseous cycloheaxanone).  
Regarding 5, wherein the porous host structures are one of either a polymeric material (polyethylene glycol aerogel), a metal oxide, or a ceramic material  
Regarding 6, wherein a color of the sensing particles changes in the presence of an analyte wherein the color change occurs in the wavelength range of 200 - 4000 nm (this limitation does not further structurally limit the parent claim.  Further, Li discloses a red color is produced in response to a reaction with cyclohexanone).  
Regarding 7, wherein a color of the sensing particles changes in the presence of an analyte, wherein the color change occurs in the wavelength range of 200 - 800 nm (this limitation does not further structurally limit the parent claim.  Further, Li discloses a red color is produced in response to a reaction with cyclohexanone).    
Regarding 8, wherein the porous host structures comprises a radical crosslinked polymer network (aerogel is disclosed by Li which inherently provides a radical crosslinked polymer network).  
Regarding 9, wherein the sensing species comprises an organic molecule pararosaniline), a polymer, a salt, an inorganic complex, a nanoparticle, or a combination of therein.  
.  

Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.   Applicant argues, “Contrary to this process and structure of the sensor of Li, Applicant's invention as claimed in claim 1 claims a first material printed or otherwise deposited on the substrate, and the sensing materials are attached to a surface of the first material. This allows more of the sensing material to be exposed to the ambient atmosphere, rather than being mixed with materials to form the ink.”  Applicant argues a process of making a product whereas the instant claim is directed to a device and the structural elements to which make the device.  Li provides all the structural elements of the instant claims.
“Regarding the dependent claims from claim 1, it is not necessarily so that silica is transparent as in claim 2.”  Li is directed to a colorimetric sensor that uses silicananoparticles with the sensing ink in the pores and on the outer surface of the silicananoparticles.  The silica used is transparent as a user would not see a colorimetric reaction occur otherwise.  
“Li discloses an ink, there is no indication it is curable ink, as in claim 3.”  “curable” is a product by process limitation which is accorded no patentable weight in claims directed to a device.
“Aerogels do generally has high surface area, but that does not necessarily mean that their surface areas are greater than 100 m2/g as in claim 3.”  Li discloses  silicamicrosphere produce 288 or 177 m2/g surface areas; 3.2 sensor responses of gaseous cycloheaxanone.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797